Opinion of the Court, by
Bickerton, J.
This matter comes here on a motion to have plaintiffs’ bill of costs taxed and allowed; hearing of motion reserved for the Court in Banco by consent of Court and parties.
The witness fees allowed by statute, for every witness attend*2ing and sworn upon the trial of any civil case in the Police and Intermediary Courts, is twenty-five cents; Section 1278, Compiled Laws, and Section 5, Act of 1874, “ To abolish the office of Circuit Judge of the Island of Oahu.” Plaintiff’s bill charges one dollar each for witnesses in said Courts.
Kinney & Peterson, for plaintiff.
Ashford, & Ashford, for defendants.
We find and hold that these fees must be taxed and allowed in the lower Courts before they can be in this Court. We cannot, therefore, allow these two items.
The plaintiff charges in his bill “ witness fees paid six witnesses in Supreme Court $6,” and “three days attendance, six witnesses, and paid them $18.”
The record shows that the six witnesses were called at the trial, which occupied one day. The first item of $6 must be allowed. We disallow the other item of $18, the record failing to show that the six witnesses were in attendance for three days; and if they were, no reasons are given either by affidavit, or otherwise, why and when they were in attendance, that they resided out of the district, and that it was unsafe to excuse them, etc., etc. This bill is subscribed and sworn to by plaintiff Lopez. If this item is allowed, a party to a suit might pay any amount of fees that is not allowed by statute, file a sworn bill and collect what he is not legally entitled to, as for instance, in the items “ Police and Intermediary Courts ” in the bill; where the charge is one dollar for each witness, and the statutory fee is only twenty-five cents. The other items in the bill are allowed.